Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 






CLAIM OBJECTION
5. 	Claims 5 & 14 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6 & 15 are also objected since they depend upon the above claims. 

	Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-10 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goulart (Pub No. 2015/0066802) and further in view of Jeong (Pub No. 2005/0232200). 
Regarding claim 1, Goulart discloses a method of communicating information, the method comprising: transmitting, by an access point (Fig. 2: Wifi beacon Access point-58 & Para. 31), a first set of beacons to a first sector (Fig. 2: Beacon-58 on the left sector), the first set of beacons configured to cause a first electronic display located in a first coverage area corresponding to the first sector and receiving the first set of beacons to display first display information (Para. 51-52: Display information on the customers phone on a specific sector based on beacon signals); transmitting, by the access point, a second set of beacons to a second sector (Fig. 2: Beacon-58 on the another sector), the second set of beacons configured to cause a second electronic display, located in a second coverage area corresponding to the second sector Para. 50 & 53: Another beacons configured to cause one or more display to display 2nd display product information) & (Para. 34-35) & (Fig. 6).
Goulart is silent regarding receiving, by the access point, beacon information, said beacon information indicating i) the first set of beacons are transmitted into said first coverage area; and ii) a time period of transmission of said first set of beacons.  
In a similar field of endeavor, Jeong discloses receiving, by the access point, beacon information, said beacon information indicating i) the first set of beacons are transmitted into said first coverage area (Para. 76-77: Access station exchange paging area information); and ii) a time period of transmission of said first set of beacons (Para. 77: Access station exchange time period of transmission information). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the beacon timing information of Jeong’s disclosure with the beacon messaging system, as taught by Goulart. Doing so would have resulted in controlling access point properly to transmit/ receive necessary information for beacon timing to avoid beacon interference in the specific sector. 
Regarding claim 10, Claim 10 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 19, Claim 19 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 7 & 16, Goulart discloses the first set of beacons indicate the first product by identifying a record in a database, the record storing information about the first product (Fig. 5: Product record in the database).
Regarding claim 8 & 17, Goulart discloses the first set of beacons indicates the first product via a first beacon identifier (ID) included in the first set of beacons, the method further comprising: storing said information about the first product in the database; and providing the information about the first product in response to a lookup operation implemented using the first beacon ID (Fig. 5: Product storing in the database and providing information about the product based on ID).
Regarding claim 9 & 18, Goulart discloses first access point is located within a store building in which merchandise is positioned below a ceiling of said store building on which said first access point is mounted (Fig. 2: Access point locating at a store. Placing access point in a location would have been obvious). 
 
Claims 2 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goulart (Pub No. 2015/0066802), in view of Jeong (Pub No. 2005/0232200) and further in view of Ahmad (Pub No. 2011/106517).
Regarding claim 2 & 11, Goulart is silent regarding transmitting, by the access point, into the first coverage area via a first antenna of the access point; and transmitting, by the access point, into the second coverage area via a second antenna of the access point.  
Ahmad discloses transmitting, by the access point, into the first coverage area via a first antenna of the access point; and transmitting, by the access point, into the second coverage area via a second antenna of the access point (Fig. 1C & 4: Sectorized beam & Para. 47 & 60: Station having multiple antennas to transmit in a different coverage area) .  
At the time of filling, it would have been obvious to use multiple antenna to cover multiple area by producing each beam for different area by each antenna to cover larger area . 
Claims 3-4 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goulart (Pub No. 2015/0066802), in view of Jeong (Pub No. 2005/0232200), in view of Ahmad (Pub No. 2011/106517) and further in view of Sivaprakasam (Pub No. 2015/0092877).
Regarding claim 3 & 12, Goulart is silent regarding transmitting of the first set of beacons utilizes at least two antenna elements, and wherein transmissions from said at least two antenna elements combine to form a first transmission beam.
Sivaprakasam discloses transmitting of the first set of beacons utilizes at least two antenna elements, and wherein transmissions from said at least two antenna elements combine to form a first transmission beam (Para. 41: Two antenna elements combine to form a first transmission beam -Multiple sectorized antennas to transmit or receive multiple data streams, fully synchronized in time and frequency, on the same channel). 
At the time of filling, it would have been obvious to one of the ordinary skilled in the art to use multiple antenna to transmit sectorized signals in multiple different direction for robust wireless system.
Regarding claim 4 & 13, Goulart discloses  first transmission beam communicates the beacons in the first set of beacons (Para. 35: beam communicates the beacons).  


 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/            Primary Examiner, Art Unit 2648